                                                                                          FILED
                                                                                 2019 Apr-03 PM 01:44
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


TARA L. TURLEY,                           }
                                          }
      Plaintiff,                          }
                                          }
v.                                        }   Case No.: 4:17-cv-02197-ACA
                                          }
SOCIAL SECURITY                           }
ADMINISTRATION,                           }
COMMISSIONER,                             }
                                          }
      Defendant.                          }


                          MEMORANDUM OPINION

      Plaintiff Tara L. Turley appeals the decision of the Commissioner of Social

Security denying her claim for a period of disability and disability insurance

benefits. Based on the court’s review of the administrative record and the parties’

briefs, the court WILL AFFIRM the Commissioner’s decision.

I.    PROCEDURAL HISTORY

      Ms. Turley applied for a period of disability and disability insurance benefits

on November 1, 2014.       (R. 28, 141, 233-241).     Ms. Turley alleges that her

disability began on October 13, 2014. (R. 28, 141). The Commissioner initially

denied Ms. Turley’s claim on January 21, 2015.         (R. 169-173).    Ms. Turley

requested a hearing before an Administrative Law Judge (ALJ). (R. 167-168).
After holding a hearing, the ALJ issued an unfavorable decision on January 31,

2017. (R. 25-37). On October 31, 2017, the Appeals Council declined Ms.

Turley’s request for review (R. 1), making the Commissioner’s decision final and

ripe for the court’s judicial review. See 42 U.S.C § 405(g).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (internal quotation

marks and citation omitted). “Under the substantial evidence standard, this court

will affirm the ALJ’s decision if there exists ‘such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.’” Henry v.

Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (quoting Winschel, 631

F.3d at 1178). The court may not “decide the facts anew, reweigh the evidence,”

or substitute its judgment for that of the ALJ. Winschel, 631 F.3d at 1178 (internal

quotations and citation omitted). The court must affirm “[e]ven if the evidence

preponderates against the Commissioner’s findings.” Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004) (per curiam) (internal quotation

marks and citation omitted).




                                         2
       Despite the deferential standard for review of claims, the court must

“‘scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.’”       Henry, 802 F.3d at 1267 (quoting

MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)). Moreover, the court

must reverse the Commissioner’s decision if the ALJ does not apply the correct

legal standards. Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.

Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Ms. Turley has not engaged in substantial

gainful activity since October 13, 2014, the alleged onset date. (R. 30). The ALJ

found that Ms. Turley has the following severe impairments: trigeminal neuralgia,

depression, migraine headaches, cervical radiculopathy, and obesity. (R. 30). The

ALJ then concluded that Ms. Turley does not suffer from an impairment or

                                         3
combination of impairments that meets or medically equals the severity of one of

one of the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (R. 32).

      After considering the evidence of record, the ALJ determined that Ms.

Turley has the RFC to perform:

      light work as defined in 20 CFR 404.1567(b) except: lift 20 pounds
      occasionally and 10 pounds frequently; sit at least 6 hours in an 8-
      hour workday; stand and walk, in combination, no more than 6 hours
      in an 8-hour workday; occasionally climb ramps and stairs, but never
      climb ladders, ropes, or scaffolding; occasionally balance, stoop,
      kneel, crouch, and crawl; avoid work at unprotected heights and
      moving mechanical parts; occasional exposure to weather, humidity,
      wetness, extreme heat, extreme cold, and vibration; and perform
      simple and routine tasks, involving occasional contact with the
      general public.

(R. 33). Based on this RFC, the ALJ found that Ms. Turley cannot perform her

past relevant work as a medical transcriptionist or editor/proofreader. (R. 35-36).

      Relying on testimony from a vocational expert, the ALJ concluded that jobs

exist in the national economy that Ms. Turley can perform, including routing clerk,

night cleaner, and assembler. (R. 36-37). Accordingly, the ALJ determined that

Ms. Turley has not been under a disability as defined in the Social Security Act,

from October 13, 2014, through the date of the decision. (R. 37).

IV.   DISCUSSION

      Ms. Turley argues that the court should reverse and remand the

Commissioner’s decision for three reasons: (1) the ALJ did not properly evaluate

the opinion of treating physician Dr. Smitha Persaud; (2) the Appeals Council did
                                         4
not properly evaluate new evidence that Ms. Turley submitted in support of her

claim; and (3) the ALJ’s RFC assessment is conclusory and violates Social

Security Ruling 96-8p. The court addresses each argument in turn.

      A.     The ALJ Properly Evaluated Dr. Persaud’s Opinion

      An ALJ must give the opinion of a treating physician “substantial or

considerable weight unless ‘good cause’ is shown to the contrary.” Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (internal quotation marks and

citation omitted). Good cause exists when “(1) [the] treating physician’s opinion

was not bolstered by the evidence; (2) [the] evidence supported a contrary finding;

or (3) [the] treating physician’s opinion was conclusory or inconsistent with the

doctor’s own medical records.” Id. at 1240-41. “With good cause, an ALJ may

disregard a treating physician’s opinion, but he ‘must clearly articulate [the]

reasons’ for doing so.” Winschel, 631 F.3d at 1179 (quoting Phillips, 357 F.3d at

1241; alteration in Winschel).

      The record contains a letter that Dr. Persaud signed on October 13, 2016.

(Doc. 758). The letter states, in relevant part:

      I am writing this letter concerning my patient, Tara Turley. Mrs.
      Turley is currently under my care for the treatment of chronic
      refractory migraine headaches and intractable trigeminal neuralgia.
      Some associated symptoms of her migraine headaches include
      nausea, vomiting and sensitivity to light, sound, and smell. As a
      result of trigeminal neuralgia, Mrs. Turley also has a persistent
      burning sensation and intermittent sharp, stabbing pains that originate
      in her left cheek and spread to the temporal area. She may
                                           5
      experience tearing of the left eye as well.          Her trigeminal
      neuralgia also flares up with certain activities such as talking,
      chewing, brushing her teeth, activities causing exertion and with
      exposure to cold temperatures. I currently have her on a combination
      of treatments to help prevent and dull the migraines and neuralgia,
      however, these treatments do not completely resolve the issue and is
      often trial and error. She has already tried and failed multiple
      medications.
                                         ...
(R. 758).

      The ALJ stated that she considered but gave little weight to this statement

because Dr. Persaud’s opinion that Ms. Turley’s migraines are intractable “is not

supported by the weight of the evidence, including neurological treatment records,

that establishes that [the migraines] are amenable to medication and are not

intractable.” (R. 35) (emphasis in original).

      Ms. Turley argues that the ALJ did not properly evaluate Dr. Persaud’s

opinion because the opinion is based on, and presumably supported by, Dr.

Persaud’s treatment of Ms. Turley from September 23, 2015 through October 13,

2016. (Doc. 15 at 25, citing R. 521-527, 641-644). But, as the ALJ recognized,

these treatment notes demonstrate that Ms. Turley’s migraines and neurological

pain improved with treatment. For example, on September 23, 2015, Dr. Persaud

stated that Ms. Turley benefitted “from one round of Botox,” and she believed that

Ms. Turley would benefit from continued treatment. (R. 527). On January 21,

2016, Dr. Persaud noted that Ms. Turley reported “great improvement in migraines

                                          6
with Botox. Migraines reduced from daily down to 15 or less per month and were

much less severe than prior to Botox. Migraines also responded much better to

Imitrex.” (R. 522). As of January 21, 2016, Botox had not helped Ms. Turley’s

trigeminal neuralgia, but Dr. Persaud stated that Norco had helped severe flare-ups

of her trigeminal neuralgia, and Dr. Persaud transferred oversight of Ms. Turley’s

Norco prescription to the pain clinic. (Id.).

      By April 21, 2016, Ms. Turley saw additional improvement after another

Botox treatment, and she reported that she averaged only six migraines per month,

and Dr. Persaud noted that a trigeminal block from the pain center had “helped

some.” (R. 643). On July 20, 2016, Dr. Persaud explained that Ms. Turley’s

migraines and trigeminal neuralgia had improved since starting Botox. (R. 641).

      Based on this evidence, the court finds that the ALJ clearly articulated good

cause for giving Dr. Persaud’s opinion little weight. See e.g., Hunter v. Soc. Sec.

Admin., Comm’r, 808 F.3d 818, 823 (11th Cir. 2015) (“The ALJ found [the

treating physician’s] opinion inconsistent with the medical records and other

evidence, and gave it less weight on that basis. Because the ALJ’s rationale was

adequate, we will not disturb the credibility determination.”); Crawford, 363 F.3d

at 1159-61 (finding that substantial evidence supported the ALJ’s decision to

discredit the opinions of the claimant’s treating physicians where those physicians’




                                           7
opinions regarding the claimant’s disability were inconsistent with the physicians’

treatment notes and unsupported by the medical evidence).

      B.     New Evidence Submitted to the Appeals Council

      “‘With a few exceptions, a claimant is allowed to present new evidence at

each stage of the administrative process,’ including before the Appeals Council.”

Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1320 (11th Cir. 2015)

(quoting Ingram v. Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th Cir. 2007)). The

Appeals Council must review evidence that is new, material, and chronologically

relevant.   Ingram, 496 F.3d at 1261.          The court reviews de novo whether

supplemental      evidence   is   new,   material,   and   chronologically   relevant.

Washington, 806 F.3d at 1321.

             1.      Evidence that Pre-Dates the ALJ’s Decision

      After the ALJ issued her decision, Ms. Turley submitted to the Appeals

Council additional evidence that pre-dates the ALJ’s decision. This evidence

includes: (1) treatment notes from Southern Cardiovascular Associates, dated

September 15, 2016 to October 13, 2016; (2) treatment notes from Anniston

Medical Clinic Office, dated October 3, 2016 to January 30, 2017; (3) treatment

notes from Tennessee Valley Pain Consultants, dated October 17, 2016 to

December 12, 2016; (4) treatment notes from Dr. Lianke Mu, dated January 20,




                                           8
2017 to January 31, 2017; and (5) treatment notes from Dr. Persaud, dated October

11, 2016 to January 4, 2017. (R. 45-66, 78-109, 119-122).

      The Appeals Council “did not consider and exhibit” this evidence because it

found the “evidence does not show a reasonable probability that it would change

the outcome of the decision.” (R. 2). Ms. Turley’s sole challenge regarding the

Appeals Council’s treatment of this evidence is that the Appeals Council did not

“show in its written denial that it ha[d] adequately evaluated the new evidence.”

(Doc. 15 at 26, citing Epps v. Harris, 624 F.2d 1267, 1273 (5th Cir. 1980)).

According to Ms. Turley, the Appeal Council’s review of her additional pre-

decision evidence was “purely conclusory” and “epitomizes ‘perfunctory

adherence’ to the ALJ[’]s decision.” (Doc. 15 at 28). Ms. Turley’s argument is

not persuasive.

      Where the Appeals Council considers new evidence but declines a

claimant’s request for review, the Appeals Council is not required “to provide a

detailed discussion of a claimant’s new evidence.” Mitchell v. Comm’r, Soc. Sec.

Admin., 771 F.3d 780, 782-83 (11th Cir. 2014).         The court recognizes that

Mitchell’s holding contemplates that the Appeals Council actually considers new

evidence that a claimant submits and still denies review. In this case, the Appeals

Council stated that it did not consider the new evidence that pre-dates the ALJ’s

decision.   (See R. 2).   However, Ms. Turley does not challenge the Appeals


                                        9
Council’s failure to consider this evidence. (See generally Doc. 15 at 25-28). In

fact, Ms. Turley states that the Appeals Council “claims to have considered the

new evidence,” (doc. 15 at 28), and the court will not make arguments on Ms.

Turley’s behalf.    Therefore, even though the record reflects that the Appeals

Council did not consider the new evidence that pre-dates the ALJ’s decision, the

court finds that Mitchell controls the analysis here based on the limited nature of

Ms. Turley’s objection. Accordingly, the court finds that the Appeals Council was

not required to offer a more detailed explanation for why the new evidence that

pre-dates the ALJ’s decision does not change the outcome of the case.

             2.     Evidence that Post-Dates the ALJ’s Decision

      Ms. Turley also submitted to the Appeals Council new evidence that post-

dates the ALJ’s decision.     This evidence includes: (1) treatment notes from

Tennessee Valley Pain Consultants, dated February 9, 2017 to April 6, 2017; (2)

treatments notes from Anniston Medical Clinic Office, dated March 27, 2017 to

April 11, 2017; and (3) a treatment note from Dr. Persaud, dated April 3, 2017. (R.

43-44, 69-77, 111-118). The Appeals Council did not consider this evidence

because the Appeals Council held that the evidence was not chronologically

relevant. (R. 2).

      The court finds that Ms. Turley has abandoned her argument with respect to

the Appeals Council’s failure to consider this evidence.      “[A] legal claim or


                                        10
argument that has not been briefed before the court is deemed abandoned and its

merits will not be addressed.” Access Now, Inc. v. Sw. Airlines Co., 385 F.3d

1324, 1330 (11th Cir. 2004). “[A]n appellant’s brief must include an argument

containing appellant’s contentions and the reasons for them, with citations to the

authorities and parts of the record on which the appellant relies.” Singh v. U.S.

Atty. Gen., 561 F.3d 1275, 1278 (11th Cir. 2009) (quotation marks omitted).

    Ms. Turley’s brief expressly identifies an argument that the Appeals Council

failed to review new, material, and chronologically relevant post-decision

submissions. The summary of the ALJ’s purported errors and law (doc. 15 at 2)

and one numbered section of her brief (id. at 28-32) state that she is challenging

the Appeals Council’s failure to consider the new evidence. But the brief does

nothing more.

      In the section of her brief about the Appeals Council’s failure to consider

post-decision evidence, Ms. Turley cites from the relevant portion of the Appeals

Council’s decision. (Doc. 15 at 28-29). The brief then block quotes, summarizes,

or simply provides citations to, cases in which various federal courts have

remanded for consideration of additional evidence. (Doc. 15 at 29-32). The brief

does not provide any substantive analysis of how the post-decision evidence that

Ms. Turley submitted to the Appeals Council is new, material, and chronologically

relevant evidence. (See id.). This sort of perfunctory argument gives neither the


                                       11
Commissioner nor the court any guidance about Ms. Turley’s argument aside from

the fact that she asserts the existence of an error. See Singh, 561 F.3d at 1278

(“[A]n appellant’s simply stating that an issue exists, without further argument or

discussion, constitutes abandonment of that issue and precludes our considering the

issue . . . .”); see also Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681

(11th Cir. 2014) (“We have long held that an appellant abandons a claim when he

either makes only passing references to it or raises it in a perfunctory manner

without supporting arguments and authority.”). Nor does Ms. Turley’s reply brief

remedy the deficiencies of her initial brief. (See Doc. 18 at 4-8).

      Because Ms. Turley’s briefs do not present adequate argument on this issue,

the court will not address it.

      C.     The ALJ’s RFC Determination Complies with SSR 96-8p

      The RFC describes the types of work that a claimant may perform despite

limitations caused by her impairments. Phillips v. Barnhart, 357 F.3d 1232, 1238

(11th Cir. 2004) (citing 20 C.F.R. § 404.1545(a)). The ALJ determined that Ms.

Turley can perform a range of light work with a number of postural, exertional,

and environmental limitations. (R. 33).

      Ms. Turley argues that the ALJ’s RFC determination is not supported by

substantial evidence because the RFC is conclusory and does not comply with SSR

96-8p. (Doc. 15, pp. 32-34). The court disagrees.


                                          12
      SSR 96-8p states that:

      The RFC assessment must include a narrative discussion describing
      how the evidence supports each conclusion, citing specific medical
      facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
      activities, observations). In assessing RFC, the adjudicator must
      discuss the individual’s ability to perform sustained work activities in
      an ordinary work setting on a regular and continuing basis (i.e., 8
      hours a day, for 5 days a week, or an equivalent work schedule), and
      describe the maximum amount of each work-related activity the
      individual can perform based on the evidence available in the case
      record. The adjudicator must also explain how any material
      inconsistencies or ambiguities in the evidence in the case record were
      considered and resolved.

                                        ...
      The RFC assessment must include a discussion of why reported
      symptom-related functional limitations and restrictions can or cannot
      reasonably be accepted as consistent with the medical and other
      evidence.
                                        ...

      The RFC assessment must always consider and address medical
      source opinions. If the RFC assessment conflicts with an opinion from
      a medical source, the adjudicator must explain why the opinion was
      not adopted.

SSR 96-8p, 1996 WL 374184, at *7 (footnote omitted).

      In addition to medical and objective evidence, the ALJ considered formal

medical opinions, Ms. Turley’s treatment history, and her testimony about her

alleged limitations. (R. 33-35). The ALJ’s decision sufficiently demonstrates that

she considered all of the relevant evidence in arriving at her RFC determination.

See Carson v. Comm’r of Soc. Sec., 440 F. App’x 863, 864 (11th Cir. 2011)


                                        13
(“Following [SSR 96-8p’s] rubric, the ALJ fully discussed and evaluated the

medical evidence, [the claimant’s] testimony, and the effect each impairment has

on [the claimant’s] daily activities.”); Freeman v. Barnhart, 220 F. App’x 957, 960

(11th Cir. 2007) (“[T]he ALJ complied with SSR 96-8p by considering [the

claimant’s] functional limitations and restrictions and, only after he found none,

proceeding to express her residual functional limitations in terms of exertional

levels.”).

       Ms. Turley suggests that the ALJ’s RFC determination is not supported by

substantial evidence because the ALJ was required to rely on a physical capacities

assessment from a treating or examining physician. (See Doc. 15 at 33-34, citing

Thomason v. Barnhart, 34 F. Supp. 2d 1326 (N.D. Ala. 2004) and Coleman v.

Barnhart, 264 F. Supp. 2d 1007 (S.D. Ala. 2003)). Ms. Turley’s argument is not

persuasive. The RFC determination is an issue reserved to the Commissioner, and

although an ALJ will consider medical source opinions in reaching that

determination, an ALJ is not required to base her RFC finding on the opinion of a

physician. See 20 C.F.R. §§ 404.1527(d)(2); 404.927(d)(2); Castle v. Colvin, 557

F. App’x 849, 853-54 (11th Cir. 2014) (substantial evidence supported ALJ’s RFC

determination even though ALJ rejected treating physician’s opinion, and the

record contained no other physical capacities assessment).




                                        14
      Finally, Ms. Turley submits that this case is similar to Walker v. Bowen, 826

F.2d 941 (11th Cir. 1987), a case in which the Eleventh Circuit found that

substantial evidence did not support the Commissioner’s finding that a claimant

could perform light work. (Doc. 15 at 33). Ms. Turley offers no substantive

argument regarding why the facts of this case are analogous to Walker. (Doc. 15 at

34). And contrary to Ms. Turley’s argument (see Doc. 15 at 34), the ALJ’s RFC

findings are not mere conclusions without analysis. See supra pp. 12-13; see also

R. 33-35.

V.    CONCLUSION

      For the reasons explained above, the court concludes that the

Commissioner’s decision is supported by substantial evidence, and the

Commissioner applied proper legal standards in reaching the determination.

Therefore, the court WILL AFFIRM the Commissioner’s final decision. The

court will enter a separate order consistent with this memorandum opinion.

      DONE and ORDERED this April 3, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                        15
